— Plaintiffs-respondents assert that Louis and Gerald Lasky perform the duties of president and treasurer of the appellant unions and, therefore, service upon them satisfies the requirement of section 13 of the General Associations Law. Resolution of the legal effect of the service of process here challenged rests upon disputed factual issues which will be 'best developed on the trial of this action. The order dated August 9,1957, denying appellants’ motion to set aside service of process, is accordingly modified on the law and in the exercise of discretion, to the extent of allowing the appellants to allege the facts pertaining to service of process in their answer by way of defense pursuant to paragraph (c) of subdivision 3 of section 237-a of the Civil Practice Act; the orders appealed from otherwise are affirmed, with costs to abide the event. Settle order.
Concur — Botein, P. J., Breitel, Frank, McNally and Stevens, JJ.